The court below held that a letter from decedent to his sister, stating "I am making out my will leaving my securities to you," where no such will was found, did not itself constitute a will. As the writing manifestly referred to another paper as decedent's will, the decision of the court below is clearly correct, and no discussion is necessary. SeeStein's Lessee v. North, *Page 498
3 Yeates 324, 325; McCune's Estate, 265 Pa. 523, 528;Kauffman's Estate, 283 Pa. 375, 377.
Decree affirmed at appellant's cost.